        Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                    Civ. No. 1:20-cv-642

$2,148,002.45 IN FUNDS FROM PLAINS CAPITAL
BANK ACCOUNT NO.-1836 ,


               Defendant-in-rem.


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of 18 U.S.C. § 1956 and the Controlled

Substances Act that is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and 21 U.S.C. §

881(a)(6)

                                       DEFENDANT IN REM

       2.      The defendant in rem consists of the following:

                   $2,148,002.45 In Funds From Plains Capital Bank Account No.-1836
                   (Hereafter referred to as “Defendant Funds”).

       3.      The Drug Enforcement Administration (DEA) seized the Defendant Funds on

August 6, 2015, pursuant to a seizure warrant issued in the District of New Mexico.
          Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 2 of 7



         4.     The Defendant Funds are now, and during the pendency of this action will be, in

the jurisdiction of this Court.

         5.     In a written settlement agreement dated November 1, 2016, the known potential

claimants to the Defendant Funds agreed to the forfeiture of the Defendant Funds to the United

States and waived and relinquished any and all rights to contest the forfeiture of the Defendant

Funds and all rights to judicial review of the seizure and/or forfeiture of the Defendant Funds.

         6.     The DEA subsequently forfeited the Defendant Funds in a Declaration of

Administrative Forfeiture. Administrative forfeiture of personal property is limited to property

not exceeding a value of $500,000, See 19 U.S.C. § 1607(a)(1), with the exception of currency or

a monetary instrument of any value. See 19 U.S.C. § 1607(a)(4). In issuing the Declaration of

Forfeiture, the DEA treated the Defendant Funds as currency or a monetary instrument. Bank

accounts, however, are not specifically defined as currency or monetary instruments. See 31

US.C. § 5312(a)(3). Even though the Defendant Funds were forfeited administratively by

agreement, the DEA determined that the Defendant Funds should have been forfeited in a

judicial proceeding and notified the U.S. Attorney’s Office for the District of New Mexico.

Accordingly, the United States brings this action to seek a judicial order forfeiting the Defendant

Funds.

                                  JURISDICTION AND VENUE

         7.     The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

         8.     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture that took place in this district




                                                   2
        Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 3 of 7



and the property is found in this district. Upon the filing of this complaint, the Defendant Funds

will be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                       FACTS

       9.      A DEA investigation revealed that three smoke shops engaged in on-going

retail sales of synthetic cannabinoids, which were comprised of illegal Schedule I analogue

controlled substances. These synthetic cannabinoids, commonly known as “spice,” were sold in

three shops owned and operated by one family. One shop operated under the name “Up in

Smoke” and did business in Hobbs, New Mexico. Two shops operated under the name “Just

Smokes” and did business in Lubbock, Texas and in Plainview, Texas. During the

investigation, a DEA agent, acting in an undercover capacity, made purchases of “spice” from

the shops in Hobbs, New Mexico and Lubbock, Texas.

       10.     Agents identified 11 bank accounts associated with the shops selling the illicit

cannabinoids. The accounts were maintained at Lea County State Bank in Hobbs, New Mexico

and Plains Capital Bank and Prosperity Bank in Lubbock, Texas. From February 1, 2014 through

December 31, 2014, a minimum of $911,000 in funds from the accounts were used to purchase

illegal synthetic cannabinoids and related products from wholesale distribution companies. Retail

sales of the “spice” and related materials products from the three shops generated income

exceeding three times the amounts spent on the wholesale purchases.

       11.     Analysis of bank records revealed that proceeds from the retail sales of the

synthetic cannabinoids were deposited into the accounts and subsequently transferred among the

accounts via check or electronic transfer. These transfers were designed to conceal or disguise

the nature, location, source, ownership or control of the proceeds of the sales of illegal drugs.




                                                  3
        Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 4 of 7



       12.     Agents determined that two large sums derived from sales of illegal cannabinoids

were deposited into a personal money market account at Plains Capital Bank in Lubbock, Texas,

(money market account) on March 7, 2014. One of the deposits occurred when a commercial

checking account in the name “Just Smokes” was closed and the remaining balance of

$162,307.92 was moved into the money market account. A second deposit was made via a check

from “Up in Smoke” for $430,890.56.

       13.     On June 9 2015, agents executed search and seizure warrants on eight accounts

and locations associated with the smoke shop businesses. Agents seized a cumulative total of

approximately $1,054,404.35 from the accounts. The execution of the search warrants resulted

in the discovery, inter alia, of the following:

               a. approximately $1,057,495.00 in U.S. currency and approximately 21.8 gross

       kilograms of synthetic cannabinoids at the residence of one of the principal owners of the

       smoke shops;

               b. approximately 17.90 gross kilograms of synthetic cannabinoids and drug

       paraphernalia at Just Smokes in Plainview, TX;

               c. approximately 17.91 gross kilograms of synthetic cannabinoids and drug

       paraphernalia at Just Smokes in Lubbock, TX; and

               d. approximately 6.72 gross kilograms of synthetic cannabinoids and drug

       paraphernalia at Up in Smoke in Hobbs, NM.

       14,     On August 3, 2015, a Plains Capital Bank officer revealed the existence of

investment account-1836 (account-1836) to DEA agents as they continued their investigation.

The agents learned that the money market account discussed above in paragraph 11 had been

closed on or about January 14, 2015, and the funds in the money market account transferred to


                                                  4
         Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 5 of 7



account-1836, which was opened on the same day. Moreover, the bank officer informed agents

that account-1836 had been opened with funds transferred from the accounts seized on June 9,

2015.

        15.    On August 6, 2015, agents obtained and executed a federal seizure warrant on the

Defendant Funds held in account-1836 Plains Capital State Bank in Lubbock, TX.

                               FIRST CLAIM FOR RELIEF

        16.    The United States incorporates by reference the allegations in paragraphs 1

through 14 as though fully set forth.

        17.    Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

        18.    Defendant Funds were furnished, or intended to be furnished, in exchange for a

controlled substance, or constitute proceeds traceable to such an exchange, or were used or

intended to be used to facilitate a violation of the Controlled Substances Act and are thus subject

to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

                               SECOND CLAIM FOR RELIEF

        19.    The United States incorporates by reference the allegations in paragraphs 1

through 14 as though fully set forth.




                                                  5
         Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 6 of 7



       20.     Defendant Funds are subject to arrest and forfeiture to plaintiff under 18 U.S.C. §

981(a)(1)(A) because the funds were involved in transactions or attempted transactions in

violation of 18 U.S.C. § 1956 or constitute property traceable to such property.


       WHEREFORE: Plaintiff seeks arrest of Defendant Funds and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Funds, costs and expenses of seizure and of this proceeding, and

other proper relief.




                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney



                                                     STEPHEN R. KOTZ
                                                     Assistant U.S. Attorney
                                                     P.O. Box 607
                                                     Albuquerque, NM 87103
                                                     (505) 346-7274




                                                6
Case 1:20-cv-00642-JFR-KK Document 1 Filed 07/01/20 Page 7 of 7
                            Case 1:20-cv-00642-JFR-KK CIVIL
           JS 44 (Rev. 12/12)                               COVER
                                                      Document 1-1 SHEET
                                                                    Filed 07/01/20 Page 1 of 1
           The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
           required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
           required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                          $2,148,002.45 IN F UNDS , ET .AL .,
 United States of America
                                                                                                           County of Residence of First Listed Defendant
  (b) County of Residence of First Listed Plaintiff                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

                                                                                                          Attorneys (If Known)
 (c) Attorneys (Firm Name, Address, and Telephone Number)
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                          and One Box for Defendant)
  1    U.S. Government                3   Federal Question                                                                     PTF          DEF                                         PTF       DEF
       Plaintiff                            (U.S. Government Not a Party)                       Citizen of This State            1            1    Incorporated or Principal Place          4        4
                                                                                                                                                       of Business In This State

  2    U.S. Government                4   Diversity                                             Citizen of Another State             2         2   Incorporated and Principal Place         5       5
        Defendant                         (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                               Citizen or Subject of a               3         3   Foreign Nation                           6       6
                                                                                                   Foreign Country


        CONTRACT                                    TORTS                                       FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                        625 Drug Related Seizure                422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                  of Property 21 USC 881                  423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                              28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                       690 Other                                                               430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                              450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                             PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                           820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                          830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                             840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                                  490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                 LABOR                          SOCIAL SECURITY
                                                                                                 710 Fair Labor Standards                 861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                     Exchange
                                                                                                     Act                                  862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                           890 Other Statutory Actions
                                                                                                 720 Labor/Management                     863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                             891 Agricultural Acts
                                                                                                     Relations                            864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                             893 Environmental Matters
                                                                                                 740 Railway Labor Act                    865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                            895 Freedom of Information
                                                                                                 751 Family and Medical
                             362 Personal Injury –           Product Liability                       Leave Act                                                                Act
                                 Medical Malpractice                                                                                                                     896 Arbitration
                                                                                                  790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                               FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                 791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                                  870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                    Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                                  Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                               Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                                    871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                         26 USC 7609
                                                                                                     IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                 462 Naturalization Application
                                 Employment              Other:                                   465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                     Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                     3   Remanded from              4 Reinstated or          5 Transferred from                6 Multidistrict
         Proceeding        State Court                          Appellate Court              Reopened                 Another District                  Litigation
                                                                                                                         (specify)
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      18 U.S.C. § 981(a)(1)(A), 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION                   Brief description of cause:


VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                      CHECK YES only if demanded in complaint:


     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                          (See instructions):
      IF ANY                                                     JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD


_7/1/2020
FOR OFFICE USE ONLY
  RECEIPT #                     AMOUNT                                   APPLYING IFP                               JUDGE                                 MAG. JUDGE
